Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 1 of 41

US COURT FOR THE DISTRICT OF MASSACHUSETTS

Gregory Papadopoulos

 

 

Vv Honorable Judge —
o= 5S 2
US Government (FBI) - Index: Sn = o
Alfonso “Alfy” Fanjul, Jurytrialdemanded =O
, 40 it
COMPLAINT 20 °
eo = 3
| Gregory Papadopoulos duly sworn deposes and says: Re ~ &

a |
Oo

| am the Plaintiff in the above referenced case.

| am filing this complaint seeking claims from a corrupt cooperation and
conspiracy between the FBI and “Alfy” Fanjul, boss of Fanjul Organized Crime
Family. | am seeking the following damages:

1.
2.
3.

mn

$15 billion in compensatory damages.

$30 billion in tremble damages pursuant to RICO.

Unspecified amount of compensatory and punitive damages for infecting
me with cancer, or causing me to develop cancer.

Unspecified amount of damages for infliction of severe mental distress.

. $100 million for depriving me of my only biological son.
. $4 million for depriving me of the benefits associated with my tax loss carry

forward.

. Costs, pre judgment interest and anything the Court feels is just and

proper.

| am also seeking declaratory relief:

1.

Lifetime protection from the FBI and the Fanjuls. With the exception of
defending themselves in this action, defendants to proceed as if Plaintiff,
his relatives and friends do not exist, never existed and will not exist in the
future. Of course all electronic and physical surveillance must stop. Clearly
after 25 years the FBI handlers have developed an addiction monitoring my
activities. See OSC requesting a preliminary injunction.

Compel the DOJ to appoint an impartial independent counsel to investigate
the FBI-Fanjul conspiracy and bring appropriate prosecution.

Page 1 of 7

aaild
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 2 of 41

This Court has jurisdiction due to diversity. All parties reside in different states
and the amount in controversy exceeds $75,000.

After 25 years of relentless FBI stings and scams it is time for the FBI to focus on
real criminals, and it is time for the Fanjuls to focus in their business of importing
heroin and cocaine from the Caribbean. The DOJ just helped them by eliminating
“El Chapo’s” competing gang by prosecuting him in front of EDNY Judge John Doe.
(he clerked for a South Florida district judge in the past)

These claims are made pursuant to RICO, FTCA and Bivens. | have satisfied FTCA
administrative requirements.

Background information

| was an immigrant from Greece that came to the US to attend University in 1964.
After receiving two degrees from Columbia Un. with honors, | worked for a large
broker for 12 years in Wall Street as an equity derivatives expert.

In 1972 | married my ex-wife and after 16 years, since she could not have children
| brought home a baby son | had with a surrogate.

We lived in two palatial residences, an estate in Palm Beach Fl. and a bay front
home in Quogue NY. By 2000 | had a net worth of about $75 million and income
of about $2 million per year.

Starting 1995 defendants imitating the FBI-Whitey Bulger conspiracy in Boston set
out to destroy our lives. We never provoked anyone, nor did we have any
enemies. They harassed all three of us, first they harassed my son at school, then
they shut down and took over my business, caused a divorce, entangled me with
prostitutes, and steadily depleted my remaining assets. During the divorce the
presiding judge was paid $50,000 towards her re-election campaign in exchange
for reducing the marital estate from $75 million down to about $6, shutting down
the business and liquidating 2 of 4 residences during pendency

Subsequent events clearly proved that all the harassment and cover up was
intended to take over my business Revcon Inc. and affiliated operations. Around
2000 | was making net profits of about $2,000,000 per year and growing these
profits at 30% per year. A business growing profits 30% per year is worth at least

Page 2 of 7
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 3 of 41

30 times earnings and in my case was worth at least $60 million. A company
worth $60 million right in crime bosses Alfy’s and Pepe’s backyard was like sugar-
plum ferries dancing in front of their eyes.

Since there was no more assets to deplete in 2012 they started resorting to
physical injuries. So they fractured both my femur bones in 2012, in 2017 they
knocked me down and injured me while riding a bike and in 2019 they infected
me with cancer.

In the past | brought several actions against the conspiracy but the FBI by hacking
in my word processor and having advanced knowledge of my litigation plans
assigned every case to a judge formerly in criminal justice and favorably disposed
towards the FBI or a judge native of the Caribbean that the Fanjuls could secretly
bribe offshore and all my cases were dismissed as frivolous. Ironically identical
cases in Boston against the FBI for the Bulger conspiracy were awarded hundreds
of millions while my cases in the SDNY and EDNY were awarded sanctions.

Clearly as a result of their litigation success their animal spirits were fostered thus
resorting to physical violence and medical warfare. There is no doubt that unless
stopped, their next step will be murder. (See Wayne Barrett’s recent infection
with cancer and timely death)

Until late 2009 I had no knowledge who were the crime bosses that had enticed
the FBI to destroy my life. In fact until early 2009 | was suspecting a George
Matthews. See Papadopoulos v FBI, Palm Beach Mafia SDNY 08-11256. In late
2009 | learned from a NYS Judge Engoron that it was the Fanjuls. Pursuant to the
“time of discovery rule” all damages are timely. About the same time | also
learned that former FBI Director Freeh became Italian citizen, obviously to hide
his bribes in a Swiss Bank numbered account, not available to US citizens.

Recent actions of the conspiracy
Following are their actions during the last 10 years as prescribed by RICO:

1. In 2009 they entangled me with a Julia Mineeva a prostitute from the
Fanjul NYC Prostitution ring. See Papadopoulos v Mineeva SDNY 10-4882.
The purpose of this operation was to frame me in alleged minor criminal
proceeding, findings of mental incompetence and commitment to a mental
institution. They bribed a NYC Criminal Court Judge Amaker $500,000 and |

Page 3 of 7
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 4 of 41

spend 3 months in Rikers Island and 3 months in Manhattan Psychiatric
Center as prescribed by NYS CPL article 730.

. In 2012 they insured I lived at 68" st. and 3rd avenue, 2 doors away from a
former US Attorney General for the purpose of easily bypassing the
doorman and entering my apartment. On November 12, 2012 they laced an
open bottle of wine with a paralysis inducing drug. After 2 sips | collapsed
on the floor, fracturing both femur bones.

. After 3 years of excruciating pain, in 2015 | had two hip replacement
surgeries repairing the fractures from 2012.

. It appears that during these surgeries | was implanted with a location
monitoring chip. They have done this also in 2004. Subsequent to a hernia
procedure a chip implanted in the abdomen was visible in xrays. They know
precisely where | am at any time, even when | am nor carrying a cell phone.
. Also in 2012 they extorted filing of bankruptcy for the purpose of obtaining
findings of contempt and an order of imprisonment. SDNY Bank. 12-13125
AP 12-1097. Bankruptcy was extorted and opposed by a Ray Zemon
member of the Fanjul Gang. Bankruptcy scam failed as three SDNY
bankruptcy judges (Peck, Gropper and Gerber) quit the bench and one
(Lifland) strangely died in early 2014. They assigned all bankruptcy court
appeals to judges that were FBI Director Comey’s former co-workers and
personal friends. See SDNY and 2" Circuit cases. Bankruptcy lasted four
years. .

. Following Bankruptcy they decided to make my life so miserable that |
would relocate to Greece.

. In mid-2017 they decided to eliminate any contact with my son.

. Also a little earlier they eliminated any contact with friends and relatives.
All emails were blocked and not responded and any phone messages were
blocked and never returned. The only contact that was permitted was with
my sister in Greece and her girlfriend Janet Connolly in the US. Note Janet’s
father was a police officer.

. They sued me in NYS Landlord-Tennant Court seeking an eviction in 2015. |
was entitled to a lease based on “NYS’s illusory tenancy laws” and opposing
Counsel’s admissions.

10.On February 5 2018 they stole all my cash and liquid assets.

Page 4 of 7
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 5 of 41

11.They also sued me in the Northern District of Illinois claiming $500,000 on
what was a $35,000 investment. Although the case was initially randomly
assigned to an impartial judge they moved it to a judge who was an FBI
appointee. This litigation has been going on for a year and a few months.
NDI 18-992

12.To obtain an eviction they even imported a Puerto Rican judge, apparently
bribed him and subsequently murder him on May 15, 2018. This litigation
lasted three plus years.

13.Following eviction | had to stay at shelters for the homeless in Manhattan
for six months. They insured that no landlord would rent me an apartment.

14.While at the shelter they destroyed 80% of my belongings, including most
litigation files. Many old docketed records have already been redacted. For
example SDNY 10-4882 Papadopoulos v Mineeva a prostitute is redacted.

15.They eliminated all NYS Welfare benefits such as food stamps and others.

16. In late July, early August 2018 they infected me with cancer.

17. Cancer surgery was performed at Memorial Sloan Kettering Cancer Center.
A month after surgery they convinced the surgeon and the hospital to
abandon the patient hoping for reoccurrence and death. Note the FBI
always selects the doctor to treat me. At the HHS they chose a Dr. Sculco
while | preferred a Dr. Chew and at MSKCC they selected a Dr. Boyle while |
preferred a Dr. Ganley.

18. Based on the fact that a Wayne Barrett was infected with cancer and
timely died on the eve of Donald Trump’s inauguration there is no doubt
that their next plan is murder. Mr. Barrett was an investigative reporter and
Columbia Un. Professor who had alleged in his books Trump’s ties to
Organized Crime, and Mayors Giuliani and Koch corruption.

The FBI-Whitey Bulger conspiracy

Whitey Bulger and FBI agent John Connolly were the pioneers of the concept.

The FBI offers a gang information, protection, and assistance in taking over the
business of competing gangs. In exchange the Gang bribes the FBI agents and
helps them to prosecute the crime bosses of competing gangs. The FBI grants
informant status and immunity to the Gangsters in exchange for their assistance
in prosecuting bosses of competing gangs. Naturally once the bosses of

Page 5 of 7
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 6 of 41

competing gangs are imprisoned the protected gangs take over their business.
It’s a great scheme and everybody looks good. Of course in the process they have
to murder a few people like whistleblowers and others, the Gangsters acquire
great wealth and FBI agents get an extra $10,000 to $30,000 cash per year.

Since this concept has been uncovered in 1995 it is no longer “unbelievable,
fantastic and wholly incredible” warranting sua sponte dismissal of claims.

For more information on FBI-Gangster conspiracies see DMA Judge Mark Wolf's
decisions in US v. Salemme 985 F. Supp 193,197; 978 F. Supp 343 and related
cases. In these cases the FBI had to pay in excess of $150 million to the victims of
their corruption.

Some exhibits

Exhibit 1 is a description of the Fanjul Organized Crime Family criminal
achievements starting with 1960 when they were exiled from Cuba.

Exhibit 2 is the statistical proof of the existence of a FBI-Gangster conspiracy
based on the judicial assignments of some 80 federal and state cases.

Exhibit 3 is a recent settlement proposal offering me about $90,000 to relocate
overseas to Greece and abandon all US based litigation.

Conclusions
Based on the above | am seeking the following:
1. $15 billion in compensatory damages.
2, $30 billion in tremble damages pursuant to RICO.

3. Unspecified amount of compensatory and punitive damages for infecting
me with cancer, or causing me to develop cancer.

4. Unspecified amount of damages for infliction of severe mental distress.

5. $100 million for depriving me of my only biological son.

6. $4 million for depriving me of the benefits associated with my tax loss carry
forward.

7. Costs, pre-judgment interest and anything the Court feels is just and
proper.

Page 6 of 7
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 7 of 41

| am also seeking declaratory relief:

1. Lifetime protection from the FBI and the Fanjuls. With the exception of
defending themselves in this action, defendants to proceed as if Plaintiff,
his relatives and friends do not exist, never existed and will not exist in the
future. Of course all physical and electronic surveillance must stop. Clearly
after 25 years the FBI Fanjul handlers have developed an addiction
monitoring my activities. See OSC requesting a preliminary injunction.

2. Compel the DOJ to appoint an impartial independent special counsel to
investigate the FBI-Fanjul conspiracy and bring appropriate prosecution. |
am certain my testimony, evidence and the testimony of other victims will
obtain a conviction.

After 25 years of relentless FBI stings and scams it is time for the FBI to focus on
real criminals, and it is time for the Fanjuls to focus in their business of importing
heroin and cocaine from the Caribbean. The DOJ just helped them by eliminating
“El Chapo’s” competing gang by prosecuting him in front of EDNY Judge John Doe.
(he clerked for a South Florida district judge in the past)

June 10, 2019

BQ

Gregory Papadopoulos, Plaintiff prose,
PO Box 425, New York NY. 10156,
tel 917-754-7979

Defendants:

The US Government, (FBI)
Alfonso “Alfy” Fanjul, 359 N. Lake way, Palm Beach FI. 33480

Page 7 of 7
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 8 of 41

EXHIBIT 1 THE FANJUL ORGANIZED CRIME FAMILY

The Fanjul Crime Family, exiled Cubans residing in Palm Beach and the Dominican
Republic, are known for routinely bribing public officials and in particular
Politicians, Judicial and Law Enforcement Officials. They like to appear aristocratic
and philanthropic but they are really hard core gangsters and brutal murderers.
Hollywood movies and shows, portraying them as gangsters are frequently
suppressed. "Cuban Sopranos" a CBS serial portraying them as ruthless wealthy
gangsters was quickly taken of the air. A Movie "Sugarland" about their corrupt
litigation practices starting Robert DeNiro and Jodie Foster was never shown in
theaters. So public opinion does not reflect their true character. Following are
some of the achievements of the Fanjul Crime Family after they were exiled from
Cuba:

1. Dec. 15 1960, first assassination attempt by the Fanjuls of president-elect
Kennedy in Palm Beach. The assassin was a Richard Pavlick, a 73 year old retired
postal clerk. Pavlick was stalking the Kennedys with a car full of explosives.
Pavlick was arrested but was never tried and conveniently never testified. He was
found unfit for trial and was released after spending a few days in a Mental
Institution. The Kennedys had a winter White House in Palm Beach and were
"seating ducks" to Fanjul thugs.

Interesting were the noble instructions Pavlick received: "Blow up the President
but don't harm his wife and children". These instructions are reminiscent of Mafia
mentality as shown in movies.

Last, Plaintiff, a 24 year victim and expert of Fanjul Crime Family mentality and
procedures does not believe this was a real assassination attempt. They rarely fail
and have a 95+% success rate in murder plots. Crime boss Alfy and his father were
just trying to "soften up" President Kennedy by intimidating him hoping he would
consent and invade Cuba and restore their lost wealth.

2. April 17, 1961, Financially enticed high level CIA officials to pursue the
unsuccessful Bay of Pigs invasion of Cuba in an effort to over through Castro and
return the Fanjul properties to them. (The Fanjuls had a massive mansion in
Havana which became a museum, a substantial art collection, 150,000 sugar cane
acres, sugar mills and cash in Cuban banks, and of course all these wealth
reverted to the People of Cuba in 1960).

3. November 22 1963, Successful assassination of President Kennedy with the
possible assistance of the CIA. The President, to defuse the Cuban Missile Crisis,

Page 1 of 11
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 9 of 41

on October 28 1962, agreed never to invade Cuba which meant that the Fanjul
Cuban properties were permanently gone. At that time Fanjul Sr. was 54 years
old, Alfy Fanjul Jr. current crime boss, was 25 and obviously a participant in the
assassination plot. Current underboss Pepe Fanjul was 18. The Fanjuls had
approached the Kennedys in Palm Beach, invited and entertained the President to
fishing trips on their yacht and were expecting him to invade Cuba and restore
ownership of their properties. Although there are other theories on the Kennedy
assassinations, nobody was as angry at President Kennedy, nobody was as close
to President Kennedy and nobody subsequently proved to have been as egregious
as the Fanjul Crime Family. Obviously the first assassination attempt in Palm
Beach definitively ties the Fanjuls to the assassination. They are the only
Gangsters living in Palm Beach with a lengthy history of arraigning murders.

4. June 5, 1968, Successful assassination of Robert Kennedy with the possible
assistance of the CIA. A senior CIA official Morales, stationed in Miami, obviously
bribed by the Fanjuls stated: "I was in Dallas when we got the son of a bitch and |
was in Los Angeles when we got the little bastard". This statement clearly reveals
the unusual zealous and emotion displayed by US Intelligence Officials in an effort
to protect and preserve their $10,000 annual cash bribes. Incidentally Pepe in
1968 was 23 years old and definitely a participant in Robert Kennedy's
assassination plot.

As a 24 year victim and expert of the Fanjul Crime Family mentality and
procedures, | believe that the Morales statements were intended to shift the
blame for the assassinations to the CIA and away from the Fanjuls thus
exonerating the Fanjul Crime Family. In their mind, nobody would investigate and
prosecute the CIA, but many federal and state prosecutors would have gone after
the Fanjuls.

5. January 16, 1975, The assassination of Richard Kreus. Kreus was a Palm Beach
Town Councilman candidate and oil company executive. The day before he spend
all day on Alfy Fanjul’s yacht on a fund raising fishing trip. The very next day he
was gunned down by assassins. His wife claimed that her husband had obviously
seen something on the boat he was not supposed to see. A Mark Herman was
convicted as the assassin and sentenced to life. He claimed that by mistake he
had killed the wrong man. Some 17 years later Governor Chiles strangely
commuted his sentence to time served.

6. 1984, The Fanjuls strangely acquire the Gulf and Western's land and sugar
holdings in the Dominican Republic. The holdings, contained some 250,000 sugar

Page 2 of 11
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 10 of 41

cane acres and 7,000 waterfront acres, sugar mills and other installations. The
holdings could easily have been valued at $1 to $2 billion at the time. The Fanjuls
cultivating just 4,000 acres in Palm Beach County could not possibly have enough
money for the purchase. Obviously they bribed or extorted a GW corporate
official, probably Marvin Davis to sell them the properties well below market
value. With that purchase the Fanjuls currently enjoy a $65 million annual federal
sugar subsidy. In exchange, every five years, when sugar subsidies are considered
by the Congress, the Fanjuls pay $16,000 to $20,000 to every member of the
Senate and House Agricultural Committees. Over a five year period it costs them
about $1 million to obtain $325 million in federal subsidies, import quotas and
sugar price supports. lronically their current political protégé, totally financed by
the Fanjuls, Florida Senator Marco Rubio (Cuban) had no interest in joining the
Senate Agricultural Committee. He joined instead the Select Committee on
Intelligence and the Subcommittee on Global Narcotics Affairs. His interests,
representing the Fanjuls' interests, were enhancing the FBI's budget and
protecting the international drug trade.

On the subject of sugar subsidies, in 2011 | exercised my constitutional right to
petition the Government, and | was successful in convincing 3 US Senators to
sponsor legislation ending sugar subsidies. Senators Shaheen of NH, Kirk of Illinois
and Lugar of Indiana sponsored the "Sugar Act" and the "Free Sugar Act". Within
days, | found myself prosecuted as first time offender, for a verbal, non-violent
misdemeanor in front of a Puerto Rican Judge while | was represented by a Legal
Aid Haitian defense counsel. As a result | was detained for 6 months in Rikers
Island and a State Mental Institution, and the Puerto Rican Judge Amaker bought
a $1 million mansion at 5035 Fieldstone rd. Riverdale in the Bronx putting down a
hefty $500,000.

7. 1991, The Fanjuls caused the demise for profit of Southeast Bank in Florida.
They were shareholders and directors at the time. The Bank collapsed and was
taken over by the FDIC.

8. 1995, The SEC shut down and fined their securities firm FAIC Securities $400
million for bribing Municipal Officials in exchange for muni-bond underwritings.
They were also permanently barred from the securities business so they formed
Trump Securities LLC probably under the name of Ms. lvana Trump, Pepe's friend
and cross the street neighbor. Trump Securities LLC, is a secretive (no website
and no main telephone number) Caribbean-Latin American investment banking
boutique. It has a formidable record of obtaining excessive awards by suing their

Page 3 of 11
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 11 of 41

clients in front of Judges from the Caribbean, obviously arranged by the FBI.
Mineeva, the prostitute with the Fanjul NYC prostitution ring, is listed in FINRA
records as a broker with Trump Securities LLC.

9. 1996, The Fanjuls start bribing FBI Director Freeh. In 2009 the Director
becomes Italian citizen as soon as Papadopoulos v FBI and Palm Beach Mafia is
filed in the SDNY (08-11256). Clearly Freeh felt he needed to hide his bribes
received from the Fanjul Crime Family in a "numbered account" held at a Swiss
Bank. (these accounts are not available to US Citizens).

There is incredible synergy powers in a FBl-Gangsters conspiracy. For example the
FBI has no budget for political contributions, gangsters have. Gangsters can bribe
anyone, the FBI cannot. The FBI can legally wiretap anyone, gangsters cannot. The
FBI can legally arrange stings, gangsters cannot. Gangsters have an unlimited
budget, the FBI is limited to $10 billion per year. FBI agents can legally carry guns,
gangsters probably not. FBI agents are legally immune, gangsters are not.

10. 1998, With the cooperation of the FBI they entrapped President Clinton with
Monica Lewinski hoping to impeach the President. Vice President Gore had
proposed a $0.01 per pound sugar tax to clean up the Everglades which would
have cost them $50 million annually. According to Ken Starr's report crime boss
Alfy Fanjul called the President the precise moment he was telling Monica he was
ending the affair. Probably someone wired the White House and crime boss Alfy
was listening into the Clinton-Lewinski conversation. Another possible version is
that Monica called Alfy with her cell phone and left the line on so Alfy could hear
the ensuing conversation. Upon investigation, Monica stated that someone
named "Fanuli" called. “Fanuli" is phonetically too distant from "Fanjul" to sound
as an unintended error. In other words "Fanjul" and "Fasul" sound similar and
could be mistaken for each other. But "Fanjul"” and "Fanuli" are phonetically too
different to be mistaken. Bottom line is Monica Lewinski was definitely working
for crime boss Alfy Fanjul trying to entrap the President. She even refused to
clean her famous "blue dress" with the President's secretions and kept it as
incriminating evidence. Normal twenty one year old girls do not usually try to
preserve evidence that they were giving oral sex to someone.

11. 2000, They fix the presidential election in favor of George Bush. Bush carried
Florida with a 570 vote margin which gave him the state and the national
election. (see Florida "butterfly ballots" and "pre-punched ballots"). Gore was the
clear winner based on the popular vote. The Fanjul's personal family Lawyer a
Joseph Kluck, during oral arguments, convinced the US Supreme Court to stop the

Page 4 of 11
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 12 of 41

Florida manual count and declare Bush the winner. (the populous, mostly
democratic counties of Dade, Brevard and Palm Beach were never manually
counted)

12. 2002, In appreciation for fixing the presidential election, the Bush brothers,
George and Jeb offered to put out of business the Fanjul's biggest competitor: US
Sugar. Jeb Bush as Governor of Florida arranged to have the state buy some
187,000 sugar cane acres belonging to US Sugar in Palm Beach County. The
purchase, by eminent domain, would have effectively put the company out of
business. Jeb Bush's plan was for Florida tax payers to pay $1.75 billion for the
acquisition of 187,000 acres, keep 24,000 acres for environmental reasons and
give the remaining 163,000 acres to the Fanjul Crime Family for free or a nominal
amount. At the end, US Sugar fought back, Jeb Bush was replaced by Charley
Christ as Governor, and the deal never materialized.

13. 1995-2010, with the assistance of the Town Police and the FBI they destroy
the lives of some 300 Palm Beach residents including the undersigned. Most of
them were wealthy younger parents with children in the Palm Beach Day School
where the Fanjuls are directors (now PBD Academy). Plaintiff knew many of these
families as personal friends. Hundreds of families ended up in divorce, bankruptcy
and some in suicide. Notable were the McIntosh family suicides, the Bernard
suicide, the Cummings divorce and bankruptcy, the Halmos divorce, the Harch
divorce, the Hirschmann loss of business (Jet Aviation) and relocation, the
Turchans divorce, the Lewandowski divorce, the Holms' relocation and hundreds
of others. High profile Palm Beach Bankruptcies are always assigned to Judge
Hyman SDF with whom they probably have a profit sharing arrangement. For
example, Abraham Gosman's ocean front mansion in Palm Beach was liquidated
by Judge Hyman for $40 million to Donald Trump and he resold 2 years later for
$100 million leaving him a $60 million gross profit.

14. 2002-2008, From a friend, a Michael, Prince of Yugoslavia (A Palm Beach
Sotheby’s real estate broker who traveled to London with Harry Marcopolos in
2002) the Fanjuls learned that Madoff was a Ponzei scheme. Marcopolos,
Madoff's long time whistleblower, in his book "No one would listen" clearly states
he told Michael in 2002 that Madoff was a Ponzei scheme and explained to him
that Madoff was too big, reported exchange volumes by comparison were too
small and Madoff could not possibly be trading anything. Madoff lived just four
houses away from crime boss Alfy Fanjul. Obviously the Fanjuls approached
Madoff and offered new clients and protection in exchange for payments. Six

Page 5 of 11
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 13 of 41

months before Madoff's collapse their friend Michael the Prince, convinced a
substantial European Money Manager a Rene Tierrny Magon De La Villehuchet to
invest $2+ billion in fresh money with Madoff knowing from Marcopolos that
Madoff will collapse and the money will be lost. To this day, in the Madoff
incident there are 5 dead people, Madoff's biggest European client, Madoff's best
friend Jeffry Picower found dead in his Palm Beach swimming pool from heart
attack after withdrawing $7 billion from his Madoff account), his two sons (one
son, Andrew infected with cancer and the other suicide) and the presiding SDNY
Bankruptcy Judge Lifland. The Fanjul Crime family kills with heart arresting drugs
(used in heart surgery), staged suicides (requires chloroform and a forged suicide
note) deadly viruses and bacteria usually causing pneumonia (readily available in
South Florida), and staged accidents (see Marilyn Dershowitz). They also kill with
cancer infection, however this is a rather undesirable method as it is a slow
method and could take years. In the Madoff liquidation case $17 billion are
missing and 5 people are all timely dead, clearly the workings of an FBI protected
Organized Crime Enterprise. Clearly there are too many dead people and too
much money is missing.

There is a pattern of Alfy’s and Pepe’s neighbors falling in hard times and also be
prosecuted. Bernie Madoff, Mary Estelle Curran, Proser, myself and many
others. This supports the view that the FBI has granted them informant status and
immunity. Similarly in the FBl-Bulger conspiracy, FBI agents granted Bulger
informant status and immunity and told him: “You are immune, you can do
anything you want, just don’t clip anyone...” So he only clipped 19 people.

15. 1998-2012, The Fanjuls with the assistance of the FBI caused the demise of
numerous financial firms such as Lehman, REFCO, MF Global, INTRUST of Chicago,
Alaron, Peregrine Trading, Revcon Inc. (my firm) and others. Most of these firms
had one thing in common. The CEO was a Palm Beach resident. With wiretaps,
local or federal, they could identify key unscrupulous corporate officials with the
authority to commit the firm's trading capital or pay bogus bills. They then would
approach these Officials trough a Ray Zemon in Chicago and arrange cash
siphoning to Caribbean Banks and cash sharing deals. Zemon's Lawyer in SDNY
Bank. 12-1097 admits that his client is a personal friend of several officers of firms
such as REFCO's Philip Bennett and Alaron's Steven Greenberg, and of course
Zemon worked for Lehman. All these firms are or were in liquidating bankruptcy
and some of their Officials are serving lengthy sentences for siphoning cash to the
Caribbean. Of course no cash was ever recovered.

Page 6 of 11
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 14 of 41

16. The May 6, 2010 the "stock market flash crash" can easily be traced to the FBI
and the Fanjul Crime Family. A single trader operating out of a modest home
outside London and having accounts with MF Global was strangely permitted to
enter massive electronic orders to sell S&P futures and "spoof" the market. All
futures firms have filters and electronically reject orders disproportional to the
size of the customer's account. MF Global was infiltrated by the Fanjul Crime
Family and the FBI. (note former FBI Director Freeh was appointed Trustee in the
MF Global Bankruptcy which clearly ties the FB! to the firm). Within 30 minutes
the US stock market declined 10% an extremely large and rapid decline that has
never occurred before. Trillions of wealth instantly disappeared, investors who
sold or were liquidated lost billions, all my accounts and accounts of friends at
Interactive Brokers (IB is mostly owned by a Palm Beach resident Thomas Peterfy)
were automatically liquidated resulting in a $1,000,000 loss, and undoubtedly the
Fanjul Crime Family having advance knowledge made millions, if not billions.
Note the FBI's actions in this incident. For five years there are no disclosures and
the public is misled that it was a large fund. When all the civil statutes of
limitation for claims expired and the MF Global bankruptcy is almost finished the
FBI discloses it was a single trader, they are trying to extradite from London.
Meanwhile former FBI Director Freeh gets appointed MF Global Bankruptcy
Trustee and covers up the "scam". Given the success of this scam they proceeded
to manipulate stocks and other markets. In February 2011 the sugar futures took
a dive of 6% in just one second. On March 1, 2011 cocoa futures dropped 13% in
less than a minute. On March 16 2011 the dollar tumbled against the yen 5% in
minutes. Last more recently the US stock market declined 9% within 24 hours on
February 4-5 2018 causing trillions of losses to investors in the US and around the
world.

17. 1998-2013 The Alberto Villar, Amerindo Investment Advisors incident gives a
good look at the workings of the Fanjul Crime Family. Alberto Vilar a Cuban and
very close friend of the Fanjuls, forms Amerindo in Panama and raises as much as
$9 billion from US investors. By 2004 all the money except for $42 million
disappears. He is prosecuted convicted, sentenced but gets released on appeal
after serving just a few months of a 10 year sentence. What clearly ties Vilar to
the Fanjul Crime Family is the team of judicial officials appointed to his case (US v
Villar 729 F.3d62 2013). 2nd Circuit Judge Cabranes (Puerto Rican) writes the
Opinion relishing him, he also dismissed all of my substantive appeals. Assistant
US Attorney Katherine Polk-Failla (FBI Director Comey’s protégé) writes deficient
briefs leading to Vilar's release. Katherine Polk-Failla now a district Judge gets

Page 7 of 11
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 15 of 41

routinely assigned and dismisses my cases. Well known criminal attorneys Allan
and Nathan Dershowitz represent Vilar and his partner Tanaka. Nathan's wife
Marilyn, a NYS Special referee, presided over a 52 day trial on the finances during
my divorce and she rendered an absurd decision in favor of my ex-wife. Receiver
lan Gazes who claimed he only found $42 million out of the $9 billion from
Amerindo, was also appointed Trustee in my bankruptcy. It is the same "den of
judicial officials" promoting the FBI/Fanjul Crime Family interests.

Incidentally, at some point the Dershowitz's refused to continue representing
Vilar and the Fanjul Crime Family. Within months Marilyn was run over by a US
Government postal truck and killed, obviously the workings of the FBI for the
benefit of the Fanjul Crime Family.

18. In July of 2011 while detained in Rickers Island awaiting determination of
fitness to proceed to a minor criminal trial in, | met a Jeff Fischer. Jeff was
Floridian and in 2004 he had run for congress representing Palm Beach County.
He said early in his campaign he was approached by the Fanjuls and was offered a
debit card and a pin number to a bank account containing $100,000. He was told
that he can spend the money any way he wished. If he lost the election he owed
them nothing. But if he won the Fanjuls would tell him what they wanted. Jeff
lost, so it did not matter. Obviously the $100,000 was an illegal political
contribution. Jeff later was accused of a felony, found unfit for trial and was
waiting in Rickers Island prison for a space opening at NYS' Kirby Psychiatric
Center. At some point Jeff also commissioned a professional writer to write a
book "An American Patriot" about voting improprieties including altering the
ballot count in South Florida which obviously led to his demise and his
commitment to a mental institution.

Jeff claimed that he was certain that the Fanjuls were making their money
importing drugs mixed with sugar. His words were "mixing one powder with
another". He said that he and others had repeatedly seen cargo helicopters
coming from the Caribbean and heading towards the Fanjul sugar cane farms near
Lake Okeechobee.

19. 2016 The Fanjul Crime Family continues to influence US politics. Ironically Alfy
Fanjul is only a US resident and does not even vote. Around 2006 disappointed at
the Bushes because of their failure to put US Sugar out of business and give them
US Sugar's vast sugar cane farms, set out to control the office of the US President.
They selected Donald Trump probably because of his combative personality and
his early life connections to organized crime. They cut him in a deal buying and

Page 8 of 11
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 16 of 41

flipping Abe Gosman's house and making at least $50 million to be used as
campaign spending money. Then they had FBI Director Comey trash Mrs. Clinton
about her emails. They obviously rigged, at the very least the Florida vote, or
more likely rigged the vote count in every county in the country with an electronic
vote counting system. Note, "Bookies" are rarely wrong and yet they have been
wrong twice recently: in the Trump election and in Brexit.

20. The recent indictment and prosecution of NJ Senator Menendez engineered
by the Fanjul Crime Family and the FBI further confirms the family's destructive
influence on the US Government and its Citizens. The Fanjuls have a habit of
heavily financing and promoting politicians expecting them to enhance and
protect their interests. Some names they heavily financed and promoted in the
past are Florida Senator Marco Rubio, New Jersey Senator Menendez, Florida
Representative Debbie Wasserman Shultz and Florida Representative Ileana Ros-
Leichtinen (most of them Cubans). In fact this process was satirized in the movie
"Strep-Tease" (Bert Reynolds played an idiotic politician promoted by the Fanjuls).
In 2010 | wrote to every US Senator and convinced some that sugar subsidies cost
the public $5 billion per year and generate $70 million annually for the Fanjul
Crime Family {part of which money bribes the FBI) and they should be phased
out. In fact | argued that some 35 non-sugar producing states were unreasonably
forced to subsidize sugar production mainly in Florida, Louisiana and Minnesota
(sugar beets). Several Senators adopted my idea and introduced appropriate
legislation such as the Sugar Act and Free Sugar Act. In June 2012 when a vote on
sugar subsidies came on the Senate floor, Senator Menendez, after having
received substantial contributions from the Fanjuls, defiant and rebellious to the
Fanjuls and the FBI voted to end the subsidies. Note, New Jersey does not
produce any sugar and has no benefit subsidizing sugar. Within months the
Senator was entrapped and framed with prostitutes in Casa De Campo in the
Dominican Republic (the Fanjul resort) and also entrapped with alleged free trips
to the DR. Senator Menendez now exonerated, was fighting for his political life
for simply being rebellious and oppositional to the Fanjul Crime Family and the
FBI while promoting the interest of his constituents.

The entire incident is identical to a chapter from my prior life, the Fanjuls, the FBI,
their prostitutes like Mineeva, their entrapment and framing and the resulting
bogus criminal prosecution. The only thing missing is a Puerto Rican judge to
receive a $500,000 bribe and to lock up Senator Menendez in a mental institution.

Page 9 of 11
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 17 of 41

21. Around 2005 the Fanjuls and the FBI disappointed with the Bushes set out to
control the office of the US President. They selected Donald Trump probably
because of his early life connections with NYC organized crime and his combative
personality. They paid him about $50 million by cutting him in a deal purchasing
an oceanfront property belonging to one of their victims Abe Gosman. Trump
bought the property form Gosman's bankruptcy estate for $40 million did some
modest renovations and 2 years later sold it for $98 million to a Russian oligarch
who never used it. The selling price was the highest price paid for any property in
Palm Beach. Note, that in the event Trump did not work out, every 2016
Republican Presidential candidate was Florida or Cuba related. Trump has a
mansion in Palm Beach, Jeb Bush was Florida Governor, Rubio is a Cuban Florida
Senator and totally financed by the Fanjuls, Ted Cruz is of Cuban ancestry and Ben
Carson, the token black, is a West Palm Beach resident. A few days before the
election FBI Director Comey also trashed Mrs. Clinton about her emails making
Mr. Trump a sue-in. What the Fanjuls and the FBI wanted was to get a monopoly
importing drugs from the Caribbean by eliminating competing gangs coming from
the southern border. There is unbelievable wealth that can be created by having
a monopoly importing drugs, cocaine and heroin, into the US. A Columbian drug
lord, Pablo Escobar, now deceased, was making $22 billion per year during the
early 1990's, and a Mexican "El Chapo" just convicted and sentenced by the
Fanjul's favorite EDNY Judge Cogan had a net worth of $4 billion. This explains
Trump's lust to close the southern border at any cost. Clearly granting a drug
monopoly is a political pay-off to the Fanjuls and the FBI.

22. Two recent events are notable. On August 14, 2016 Alfy gave a fund raiser
dinner for Mrs. Clinton in Miami. Within days Mrs. Clinton developed pneumonia
which hampered her campaign efforts. The Fanjuls extensively use pneumonia
causing viruses and bacteria. | have several personal experiences and also SDNY
Bankruptcy Judge Lifland presiding over the Maddof liquidation died from
pneumonia just days after | told him that the Fanjuls had the $17 missing billion.
The second recent event is Wayne Barrett's infection with cancer and his timely
death. Mr. Barrett was a 37 year "Village Voice" investigative reporter and senior
editor. He was also Columbia University School of Journalism professor for 30+
years. He had written many books and reports on the corruption and ties to
organized crime of Donald Trump, Rudy Giuliani and Ed Koch. After being infected
with cancer he died precisely on the eve of Trump's inauguration. That was
January 19, 2017. it would seem as if someone with a long record of arranging
murders with cancer and large investments and high expectations in a Trump

Page 10 of 11
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 18 of 41

presidency wanted to kill him and permanently silence him. In fact there is little
doubt that Alfy ordered Barrett's murder. He likes the concept of precisely timing
his actions. See item #10 when he called President Clinton the precise moment
Clinton was telling Lewinski that he was ending the affair. Similarly it appears he
ordered Barrett's murder precisely in the eve of Trump's inauguration.

The view that Alfy murdered Barrett is also supported by the following fact:
Barrett’s last book published three months before the election is titled: “Trump,
the greatest show on earth, the deals, the demise, and the reinvention”. The
published book however is truncated. “The reinvention” part is missing and the
book ends abruptly. Probably, as usual Alfy paid a few million to the publisher to
leave the reinvention out and four months later murdered Barrett.

23. 2018, The Fanjuls by their own admission, and simply counting values of land
and businesses are worth in excess of $70 billion. Reviewing the long term
profitability and capital formation of similar publically owned agricultural firms
such as Archer Daniels Midland and Con Agra it is not possible for a farming
operation starting with cultivating 4,000 acres to end up with $70 billion in 60
years, unless of course unethical! and illegal operations are employed. Farming is
not that profitable and at best they could have been worth S11 billion only.

24. The Fanjul Organized Crime Family is very similar to Boston's Whitey Bulger,
Stephen Flemmi and their Winter Hill Gang. They both made fortunes by bribing
the FBI for information, protection and assistance in taking over businesses. They
both had strong ties to politicians and appeared philanthropic and aristocratic.
There are two distinct differences however. Bulger used to gun down people with
his hit man Martorano, or strangle them with his own hands. The Fanjuls prefer
more civilized methods such as staged suicides (requires chloroform and a forged
suicide note), use of heart arresting drugs causing a heart attack, staged
accidents, and the use of viruses and bacteria or infection with cancer. Also the
Fanjuls, in contrast to Bulger, with the FBI's assistance like to assign cases and
bribe judges from the Caribbean or judges that are FBI appointees. A big portion
of the Fanjul wealth was made by bribing judges. In contrast Bulger, with no
history of civil litigation could only think to rig the Boston lottery and win $14
million. Bulger, however was the pioneer. The FBI never wanted to arrest him.
They tried to try him in front of Judge Stern, Mueller's best friend and just
recently killed him in prison.

Gregory Papadopoulos, May 15, 2019

Page 11 of 11
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 19 of 41

EXHIBIT 2 HISTORY OF PRIOR LITIGATION, DISCUSION OF CASES, JUDICIAL
ASSIGNMENTS AND TANGIBLE PROOF OF THE EXISTANCE OF A CORRUPT FBI
FANJUL BROTHERS CONSPIRACY

DISCUSION OF FEDERAL CASES

1. Papadopoulos v FBI__SD of Florida 2001-8659. Papadopoulos after five years
of being harassed by the FBI filed this case prose. Papadopoulos at that time
had sufficient funds to retain a civil rights attorney; however communications
with civil rights attorneys were being blocked so he proceeded prose. To this
date Papadopoulos has never been able to have any type of communications
with any civil rights attorney specializing in police misconduct. Case was
assigned to Judge Dimitrouleas who instantly dismissed the case. Judge
Dimitrouleas was a former prosecutor for 13 years and obviously had
extensively worked with the FBI. Case was filed in the West Palm Beach
division and strangely moved to the Fort Lauderdale division. All available
judges in WPB, Hurley, Middlebrooks and Ryskamp were deemed undesirable
as none had any background in criminal justice or an origin from the
Caribbean so the case was moved to Fort Lauderdale one hour away where
Judge Dimitrouleas was available.

2. In Re: Papadopoulos SDF Bankruptcy 05-31191. After an absurd matrimonial!
decision in NYS Supreme Court awarding the wife $23 million and leaving the
husband owing $8 million to the wife Papadopoulos filed for bankruptcy in
South Florida. Case was assigned to Judge Paul Hyman who instantly
dismissed the case retroactive to the date of the filing. He also strangely
dismissed debtor’s lawyer retroactive to the date of the filing leaving Debtor
with no counsel to appeal. Judge Hyman had an extensive prior career as
Assistant US. Attorney in the SDF and obviously had extensively worked with
the FBI. There were other available judges at the time however they all had a
background in bankruptcy litigation. The FBI/Fanjul Brothers conspiracy
relays extensively on Bankruptcy courts to generate substantial revenue.
With a friendly judge, they appoint the trustee and easily take control of
assets belonging to individuals and entities they caused the demise. A good
example of this process can be seen in “In re: MF Global, SDNY Bankruptcy”
where after bringing the demise MF Global appointed former FBI director
Louis Freeh as trustee to take control of MF Global assets. In every high
profile bankruptcy case of Palm Beach residents the FBI or the Fanjuls have a

Page 1 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 20 of 41

presence. The Abraham Gosman case (lost his $80 million oceanfront
mansion) was assigned to Judge Hyman and in the Jeffrey Prosser case filed in
the Virgin Islands Fanjul employees testified against the debtor.

. Revcon Inc (Papadopoulos own firm) v Alaron SDNY 08-CiV0O1013 Case
involved about $1.5 million in claims since Alaron a brokerage firm
improperly liquated accounts on a pretext of a margin call thereby
transferring $1.5 million to someone else. Case was originally filed in NYS
Supreme Court with the assistance of a lawyer as Papadopoulos could not
represent his company. Case was removed to SDNY by the defendant. Case
was assigned to Judge Berman. Without authority from the Plaintiff counsel
consented to removing the case to the ND of Illinois. Plaintiff traveled to
Chicago, but strangely was unable to retain counsel and case was dismissed.
Plaintiff filed his claims prose with the Chicago Mercantile Exchange
Arbitration Forum. In an effort to prove fraud, Plaintiff made numerous
unsuccessful discovery efforts to obtain the identity of the entity that got the
$1.5 million. Plaintiff eventually concluded that the $1.5 was fraudulently
transferred to the FBI/Fanjul conspiracy was never seen again and is parked
somewhere in the Caribbean.It_is believed that_a Ray Zemon a Chicago
resident_and former employee of Lehman Brothers was approaching
employees and enticing them in Chicago to siphon funds from Lehman,
Refco, MF Global, Independent Trust Corp. and Revcon (all defunct entities)
to banks in the Caribbean.(see Refco and Philip Bennett criminal findings)

. Papadopoulos v Tenet Good Samaritan Hospital SDNY O8CIV0098 Case was
originally filed in NYS Civil Court and removed to the SDNY by the defendant.
Plaintiff while resident in NYC sued a West Palm Beach, Florida hospital
pursuant to the FCRA for improperly entering derogatory information in his
credit report and cutting off credit. Case was assigned to JudgeDenise Cote.
Judge Cote was a formerChief US Attorney in the SDNY Criminal Divisionfor
years supervising 140 criminal lawyers_and obviously had extensively worked
with the FBI. It is highly improbable that Judge Cote was selected by lot as
Local Court rules require. In an eight page decision Judge Cote argued that a
NYC resident could not sue an out of state entity for entering improper
derogatory credit information in his credit report and dismissed the claims. A
tortuous act of entering improper derogatory information was committed in
every state in the country since the ad was transmitted nationally and Judge
Cote appears to have exceeded her discretion, or did not receive a complete
set of papers submitted, in dismissing this case. Plaintiff had simultaneously

 

Page 2 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 21 of 41

filed three identical cases in NYS Civil Court. Plaintiff was successful in settling
similar cases, before any judge intervened to dismiss them for about $5,000.
This case is clear proof of the FBI/Fanjul cooperation. Good Sam Hospital a
West Palm Beach entity under the influence of the Fanjuls spend about
$10,000 making a federal case out of nothing and the FBI assigned the case to
a_ Judge formerly affiliated with the FBI. Eventually other Judges used this
case as an example claiming all of Plaintiff's cases were frivolous. The most
reasonable explanation of why the FBI/Fanjul spend $10,000 in this case
would be that they felt they did not have enough control over the SDNY at
the time and wanted to set a precedent that Plaintiff could not sue Palm
Beach entities in the SDNY and wanted to force possible subsequent civil
rights litigation in Florida Courts where they felt they had more influence and
control.

. Papadopoulos v FBI, Palm Beach Mafia, Palm Beach Chief of Police Reiter
and Unkown FBI agents SDNY O8CIV11256 Case was assigned to Judge
Berman again and Magistrate Judge Ellis. Upon filling and serving this case
Defendant Palm Beach Police Chief Reiter and member of the FBI Anti-
terrorist executive committees was fired. Defendant Reiter after working for
20 years as a Palm Beach Cop for about $80,000 per year salary now lives the
life of a multi-millioner socialite in Palm Beach. He lives the life of someone
having at least $3-5 million. Similarly former FBI director Louis Freeh fled to
Italy and became Italian citizen. When Papadopoulos filed this case he had no
knowledge of who the “Godfather” of the Palm Beach Mafia was and had no
knowledge of the FTCA and proceeded pursuant to 42 USC 1983, Bivens and
RICO, The case was really decided by Magistrate Judge Ellis a former
prosecutor with the US Attorney’s office who first stayed discovery. Staying
discovery in any case where unnamed defendants are named is fatal to the
case as the government would not release their identity and obviously the
Mafia will not identify the Godfather. Judge Ellis, recommended dismissing
the case pursuant to 42 USC 1983 as the FBI was immune and Judge Berman
adopted the RR. Judge Ellis also recommended preemptively dismissing the
Town of “West Palm Beach” even though WPB was never listed as a
defendant, Plaintiff never lived there, never sued and never served WPB.
Also Judge Ellis ignored statistical proof that all other cases, federal and state,
were assigned to judges having a background in criminal justice or an origin
from the Caribbean. Judge Ellis is well versed with statistical proof and in fact
has written several articles on the subject. Judge Ellis also did not address

Page 3 of 22
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 22 of 41

Bivens claims or FTCA and Plaintiff assumed that even though this case was
dismissed these claims were not adjudicated pursuant to these statues and
these claims were dismissed without prejudice. He proceeded to file
therefore three new separate cases and also appealed this case to the
Second Circuit. At the Second Circuit dismissal was affirmed and the decision
was written by Judge Jose Cabrarnes the only native of Puerto Rico in the
Court.

. Papadopoulos v FBI, SDNY 10CIV4574 Case was for the same claims and new
claims as in O8CIV11256 pursuant to FTCA where the FBI could no longer
claim immunity. Plaintiff could not pursue FTCA claims in 08CIV11256 since
he had to exhaust six month administrative requirements first. Judge Preska
appears to have exceeded her discretion, or did not receive a complete set of
papers labeling these claims as duplicative since these claims were never
adjudicated pursuant to the FTCA.

. Papadopoulos v Fanjul SDNY 10CIV4579 Case was filed against the Fanjul
brothers pursuant to RICO after plaintiff definitively proved that they were
the Palm Beach Mafia responsible for bribing the FBI including the director to
destroy his life and the lives of others. Judge Preska appears to have
exceeded her discretion, or did not receive a complete set of papers in
dismissing these claims as duplicative as specific claims against the Fanjul
Brothers were never adjudicated. In fact when Plaintiff commenced
O8CIV11256 he was erroneously speculating that the Godfather of the Palm
Beach Mafia was a George Matthews and that is reflected in the papers.

. Papadopoulos v_Mineeva SDNY 10CIV4882 Case was filed against a
prostitute working for the Fanjul NYC prostitution ring that the FBI retained
to frame Plaintiff in criminal activities. The cause of action in this case was
infliction of severe mental distress and two NYS psychiatrists after reading
the complaint concluded that Plaintiff was so distressed that he needed
hospitalization. Furthermore claims were asserted pursuant to contracts and
Plaintiff included in the complaint the contract and evidence that he
performed. Accordingly it appears that Judge Preska exceeded her discretion,
or did not receive a complete set of papers in dismissing these claims. Cases
6, 7 and 8 were all simultaneously filed and instantly dismissed as frivolous,
duplicative and implausible by the newly installed Chief Judge Preska. Judge
Preska also issued a filling ban (filling ban appears to have been drafted by
Judge Preska’s chambers and signed by Judge McMahon). Plaintiff was
warned by the FBI through his son in early 2009 that he will not be able to

Page 4 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 23 of 41

bring another civil rights case against them again. Subsequent events indicate
that the FBI/Fanjuls in order to make themselves litigation proof prematurely
removed Judge Kimba Wood an expert in RICO and Anti-trust and installed
Judge Preska as Chief Judge in an effort to change the ideology of the Chief
Judge. Furthermore since Judge Preska had to give notice of an IFP filling ban
they staggered processing cases 6, 7 and 8. Those cases were simultaneously
filed between June 4 and June 10 2010. They were all filed within 4 business
days. However the Clerk of the Court held back case number 8 to give enough
time to Judge Preska to issue a warning, and after the warning was issued she
processed case 8 months later enabling Judge Preska to install an IFP filing
ban with notice.

The index numbers assigned to these cases clearly prove the “scam”. The FBI
and the Mineeva cases were assigned 4574 and 4882 (a very high number
giving the impression that this case was filed two months later in late July)
even though they both were filed simultaneously on June 4. The Fanjul case
filed on June 10 gets 4579 (a very low number and it should have got a
number around 4750 based on the Court’s case load of about 45 new cases
filed per day) and gets dismissed the very next day together with the FBI case
issuing a filling ban warning as required. The Mineeva case lingers on for
weeks, and eventually gets dismissed together with the issuance of a filing
ban. Whoever masterminded the “scam” not only planned the appearance of
notice for_a filling ban, but wanted the IFP filing ban to be issued in the
Mineeva case thus protecting the FBI and the Fanjuls from any subsequent
publicity that the ban might have brought. Writ Certiorari was prepared for
the US Supreme Court for cases 5, 6, 7 and 8, served upon the DOJ but the
FBI/Fanjul and Mineeva conspiracy through bogus criminal allegations and
resulting imprisonment precluded Plaintiff from complying with the court’s
additional requests.

. Papadopoulos v_ Astru, Commissioner of Social Security SDNY 10CIV7980
Papadopoulos applied for disability benefits claiming that the actions of the
FBI/Fanjuls had rendered him disable as of 2000. Claims were
administratively denied and claimant appealed to the SDNY. Case was
assigned to Judge Sweet, who remanded the case. It was in the best interest
of the FBI/Fanjul conspiracy to create a more complete record of mental
illness; however it was not in the FBI’s best interest to have the SSA paying
for disabilities they inflict. Case was remanded to the AU and denied. Judge
Sweet openly appears to be one of the most liberal/pro civil rights Judges in

Page 5 of 22
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 24 of 41

the SDNY. He has advocated legalization of drugs and asserted that minimum
sentences are unconstitutional based on the doctrine of separation of
powers, legislative v judicial.

10.Papadopoulos v Astru Commissioner of Social Security SDNY 13-3163 After
months the case remained unassigned. Eventually SS held an administrative
hearing in which | did not prevail. On administrative appeal, the appeals
council fired the AU and remanded the case to a new ALJ where | prevailed in
2015.

11.Papadopoulos v City of New York, Town of Southampton SDNY 10CIV9454
Case was filed claiming false arrests, malicious prosecution, inflicting personal
injuries during arrest, tampering with evidence and selective enforcement of
criminal laws as both municipalities arrested Plaintiff for bogus criminal
allegations by Mineeva the prostitute working for the Fanjul NYC prostitution
ring. Both municipalities failed to investigate allegations that Mineeva was a
prostitute repeatedly committing the crime of “criminal solicitation in the 5”
degree” upon plaintiff by soliciting sex for money. Plaintiff had cancelled
checks given to Mineeva for sex and other evidence that Mineeva lied to the
police. Case was assigned to Judge Daniels a former public defender and US
Attorney for 7 years. Case was instantly dismissed on the basis of the filing
ban. Plaintiff tried to make a motion to leave under 10CIV4882 where ban
was issued but was told by the prose office that the motion could not be
accepted because case was closed.

12.Gregory Papadopoulos v US Government, FBI, Fanjul brothers, Chief Reiter,
Mineeva. US Supreme Court 10A865, 10A866, 10A867 Petition for Writ
Certiorari was pursued in the US Supreme Court seeking to remand claims
against the FBI/Fanjul and Mineeva. Petitioner obtained index numbers,
compiled 20 booklets as required, personally served one booklet to the DOJ,
and 10 booklets to the Court. The Court asked for some additional
documents and returned the booklets the very next day. The additional
documents were due on July 17, 2011. After the FBI/Fanjul saw the petition
and after concluding it was meritorious, financially enticed NYC Criminal
Court Judge Amaker, a native of Puerto Rico to illegally incarcerate Petitioner
without bail for allegations of a_ misdemeanor on June 14, 2011 thus
preventing petitioner from complying with the Court’s additional requests.
Judge Tamico Amaker received $500,000 for her decision. With that money
she bought a $1 million mansion a 5035 Fieldstone Rd. Bronx NY. Petitioner
remained incarcerated and involuntarily detained for 6 months and obviously

Page 6 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 25 of 41

abandoned the petition as it was no longer timely upon his release. The
complainant in the criminal allegation was Julia Mineeva the prostitute from
the Fanjul NYC prostitution ring. Ironically in this case the Solicitor General
listed as representing Mineeva in the US Supreme Court obviously, admitting
that Mineeva was an FBI decoy.

13.Papadopoulos v Amaker, Rabinowitz, Cuomo. EDNY 12CIV3608 Case was
filed as a paying case against NYS and its officers claiming malicious
prosecution, wrongful imprisonment, wrongful detention in a mental
institution, gross violation of civil rights to property, free speech, and
infliction of cruel and unusual punishment. Case was assigned to the most
desirable Judge the FBI/Fanjuls could find, Judge Irizarry. Judge Irizarry, just
like defendant Judge Amaker is a native of Puerto Rico, and 15 year NYS
prosecutor, Local Criminal Court Judge for 3 years and former counsel for the
State. By statue as a former counsel for the defendant she cannot sit in this
case.Accordingly motion seeking disqualification was filed pursuant to 455(a)
and pursuant to the Act of 1792 stating “a counsel for either party cannot sit
as a judge”. It is extremely improbable that Judge Irizarry was selected by lot
as Local Court Rules require. There are 26 district judges in the EDNY. 16 have
no background in criminal justice or a background with any federal or state
Attorney’s office. Their background appears to be private and academic. The
Honorable Judge Irizarry is also the only judge with an origin from the
Caribbean, i.e. Puerto Rico. Subsequent research revealed that Judge Irizarry
was not only Puerto Rican but also a founding member of the Dominican
Republic Bar Association. The Fanjuls have massive resort and sugar
production installations in the DR and also own 2% of the land. About a year
later also her nephew got a job with the Fanjuls in the DR.
After a year the case was summarily dismissed. Plaintiff in his complaint,
supporting affidavits and motion for summary judgment included NYS
Criminal Procedures Law statues (CPL) that were bluntly violated such as
refusal to fix bail (CPL 530 right to bail when the highest charge is a
misdemeanor) and gross violation of CPL 30.30 Readiness by the Prosecutor
(NYS version of speedy trial constitutional rights). He also included
transcripts indicating that Prosecutor never announced “readiness” in open
court as required. Petitioner also included psychiatric reports of detaining
state psychiatrists. In their reports state psychiatrists erred in labeling the
charges “Aggressive Harassment in the 2" degree” (no such crime exists in
NYS) and erroneously assuming it was a violent misdemeanor. Accordingly

Page 7 of 22
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 26 of 41

they improperly detained Petitioner in a mental institution for 3 months with
an erroneous determination of dangerousness. Petitioner was only charged
with “Aggravated Harassment in the 2"? degree section 1” a nonviolent
misdemeanor. The charges that were attached to the papers clearly showed
that Petitioner was arrested and prosecuted for calling Mineeva a “prostitute
working for the FBI” which indeed she was. Therefore the entire arrest,
prosecution, imprisonment and detention in a mental institution were clearly
punishment for exercise of 1* Amendment constitutional rights.
Last Petitioner asserted that involuntarily detaining a _non-dangerous
mentally healthy individual in a Mental Institution constitutes “cruel and
unusual punishment” as narcotics and other dehabilitating, addicting and life
shortening drugs are forced with syringes upon detainees over their
objections. Also detainees are treated as having the developmental age of a 4
year old having to report their frequency of bathing and are deprived of even
a_pen to write with or even a library with books written for adults. Ironically
even though this case was dismissed, another attorney in
anotherAggravatedHarassment 2"! degree criminal case (People v Golb) read
my papers, concurred with my views and sued the State for having an
unconstitutional criminal statue. The New York State Court of Appeals agreed
with my views and NYS Lawmakers had to rewrite the statue as a physical
verbal threats statue.

14.In Re: Papadopoulos SDNY Bankruptcy 12-13125, Zemon (Fanjuls) v
Papadopoulos AP12-01907 Papadopoulos filed Chapter 7 bankruptcy prose
having no assets, $1.5 million in judgments and debts and a SS monthly
retirement income of $1,353 per month. There were no Judges with a
background in criminal justice or an affiliation with the Caribbean in the SDNY
Bankruptcy Court. Nevertheless petitioner filed a motion to dismiss after
suffering severe physical injuries (The FBI had arranged for me to live next to
their former boss US Attorney General Michael Mukasey at 210 E 68" st.
Manhattan so they can easily bypass the doorman and enter my apartment.
On November 13 2012 an FBI agent laced an open bottle of wine in my
apartment with a powerful paralysis inducing drug. After 2 sips, | collapsed on
the floor chipping both femur bones. | was taken by ambulance on a stretcher
to a nearby hospital. Three years later | had to have 2 total hip replacement
surgeries). In the Bankruptcy case the Fanjuls and the Trustee objected. This
is another perfect example of how the FBI and the Fanjuls work together. The
FBI brakes my femur bones and the Fanjuls object to my bankruptcy.

Page 8 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 27 of 41

There are several remarkable happenings surrounding this case. At the same
time the Bankruptcies of Lehman, MF Global and the Madoff Investors
liquidation were all being adjudicated. All these bankruptcies were
achievements of the FBI/Fanjul conspiracy. | personally advised all Judges
that these were all fake bankruptcies brought upon by the FBI/Fanjul Crime
Family. Three Judges quit the bench, Peck, Gerber and Gropper. Judge Lifland
presiding over Madoff was murdered infected with pneumonia. | had
personally advised Judge Lifland that the Fanjuls had the $17 billion missing
from the Madoff investors. In my case a new visiting judge was brought from
2 hours away a Judge Grossman. Judge Grossman ideologically is the most
anti-debtor judge with in a 2 hour radius from the courthouse. In 23 cases he
has found in favor of the creditors 21 times or 91% of the times. Naturally my
bankruptcy was dismissed even though | was indigent at the time and had no
possible motive to mislead creditors. Subsequent district court and circuit
court appeals were all assigned to FBI Director Comey’s former co-workers
and personal friends. In the SDNY Judge Gardephy and Judge Polk-Faila and in
the 2™circuitJustice Debra Livingston.

15. Papadopoulos v President Obama, US Government, SDNY 12CIV8736 This
case was filed against the President for negligence and the Government
pursuant to FTCA, 42 USC 1983 and Bivens (28 USC 1331) seeking to obtain
damages and hoping to bring an end to the FBI/Fanjul conspiracy. The
President was sued for failing to put an end to the FBI/PBM conspiracy and
commencing a catharsis of the FBI. Case was instantly dismissed by Judge
Preska on the bases of the IFP filing ban without prejudice. IFP cases are
subject to more scrutiny and rarely survive dismissal at the District level.
However if they make it to the US Supreme Court they frequently get
remanded. Motions to leave and two requests to be heard in person have
been ignored by the court. Case at the 2”? Circuit as 13-717 was instantly
dismissed citing Judge Preska’s “bad faith” certification. In dismissing this
case District court ignored definitive and tangible proof of the existence of
the FBI/Fanjul as some 50 cases, virtually all Petitioner was involved, were all
assigned to a judge formerly a prosecutor or a judge from the Caribbean. The
Court also ignored allegations, that for no reason, Plaintiff during a hernia
operation in 2005 was implanted with a “location monitoring chip” obviously
proving the existence of law enforcement in his life. The Court had to
assume this allegation as true as it was not feasible to attach x-rays to a
complaint or an affidavit. Petitioner made several requests for oral

Page 9 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 28 of 41

arguments where he could bring the x-rays to court, but oral arguments were
never granted and this evidence was suppressed.

16.Papadopoulos v President Obama, FBI director Mueller EDNY 13CIV810.
Case was filed as a paying case for the same claims as case 15 and was again
assigned to the Honorable Judge Irizarry a former prosecutor and a native of
Puerto Rico. The only difference between this case and case 15 was that FBI
Director Mueller was named as a defendant instead of the US Government.
In filing this case as a paying case Petitioner was hoping that the court could
not apply the more stringent IFP standards and dismiss the case. The exact
same evidence was presented in the complaint and supporting affidavits and
oral arguments were requested for the purpose of presenting the x-rays to
the court. Case was instantly sua sponte dismissed with motion for
reconsideration undecided and un-responded. Case is currently pending at
the 2™ Circuit. However Petitioner does not intend to pursue appeal as
district court certified “bad faith’ and 2" Circuit already denied IFP status in
case 15 and Petitioner has no money to pay court fees.

17.Papadopoulos v Clerk of the Court of the SDNY 13CIV724 Recently filed
seeking declaratory relief vacating decisions and injunctive relief requiring
the Clerk to conduct physical lotteries in assigning cases, and reasonable
attorney fees. Plaintiff is proceeding based on FR 60(d) dealing with fraud and
42 USC 1983, 88 dealing with attorney fees in civil rights cases. Claims were
for fraudulent practices designed to influence judicial decisions though
outright fraud such as intentionally assigning arbitrary index numbers to
accelerate or decelerate decisions thus enabling the court to issue a filling
ban, arbitrarily adding defendants for the purpose of such defendants being
preemptively dismissed, trashing documents, fixing transcripts by eliminating
incriminating statements, making intentional errors for the benefit of the
defendants and submitting cases to judges with known and predictable
ideology in gross violation of Court Local Rules mandating a lottery, thereby
influencing judicial decisions. The intent of this case was not to embarrass the
Clerk but to vacate 2009- 2010 “Orders of Dismissal” and extend by three to
four years the statute of limitations applicable to the FTCA and RICO. Case
was dismissed by Judge Preska was also dismissed at the 2" Circuit as 13-
1214. Judge Preska never labeled this case as frivolous as Petitioner in his
complaint and supporting affidavits clearly proved fraud by including as
exhibits court stamped documents attesting as to the day of the filling v. the
index number assigned to them, complaints filed v. docketed records and

Page 10 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 29 of 41

judicial decisions attesting to the fact that bogus defendants were added by
the clerk for the purpose of being preemptively dismissed, background of
judges selected by the Clerk to assign cases for the purpose of influencing
judicial decisions.

18.Papadopoulos v Fanjul Brothers, EDNY 13-2456 Case again assigned to Judge
lrizarry a former prosecutor and native of Puerto Rico. Petitioner in his
complaint included the same evidence of relentless judicial assignments to
former prosecutors or judges from the Caribbean as definitive proof that
Defendants and the FBI were indeed partners in bringing his demise. Motion
seeking disqualification pursuant to 28 USC 455(a)(b) and 28 USC 144 was
denied and case was sua sponte dismissed. Judge Irizarry had a legal
obligation to refer 28 USC 144 motion seeking disqualification to another
judge but failed to do so. Once 28 USC 144 motion was properly submitted
Judge Irizarry had no legal authority to render any decisions or dismiss the
case until another judge decided the motion, regardless of Judge Irizarry’s
personal views of the merits of the motion. Clearly the Court in illegally failing
to refer 144 motion to another judge and certifying “bad faith” to the 2m
Circuit did not wish to be subjected to further judicial review. Similarly the
Clerk of the Court had a legal obligation to promptly issue a default judgment
as Defendant's defaulted and the Clerk failed to do so.

19. Papadopoulos v US Goverment, FBI, Fanjul Organized Crime Family et al.
EDNY 15CIV2836 ‘Fed up with the conspiracy during a 4 year bankruptcy |
filed and paid for this case. Case was assigned to an impartial Judge
Vitaliano. Seven days after it was filed and before it was served, FBI Director
Comey traveled to the EDNY. He coerced Judge Vitaliano to recuse himself
and reassigned this case to Judge Cogan. Judge Cogan had strong connection
with the Fanjul Crime Family as he: clerked for years for a South Florida
District judge. Cogan dismissed the case and even issued sanctions. Note
when the DOJ/FBI prosecuted "El Chapo" they assigned the case to Cogan
being certain of a conviction decision. Traditionally these international type
of cases are prosecuted in the SDNY and not in the EDNY. In this case the FBI
was trying to eliminate competing drug (cocaine and heroin) gangs importing
drugs through the Mexican border and grand the Fanjuls a monopoly
importing drugs from the Caribbean. The US drug market is estimated to be
in excess of $100 billion per year, so if Trump and the Administration was
successful the Fanjuls and the FBI could make all this money per year.

Page 11 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 30 of 41

DISCUSION OF SUBSTANTIVE NEW YORK STATE CASES

1. Papadopoulos vs. Papadopoulos. 350414-01 NYS Supreme Court. This case
was originally assigned to Judge Braun a former public defender. Judges with
a background in criminal justice are extremely rare in NYS Civil Courts and
Judge Braun was the only Judge in NYS Supreme (Civil) with a background in
criminal justice. Judge Braun rendered an absurd decision ordering husband
to be paying $100,000 pentente-lite per month in support, legal expenses,
property maintenance. Prior to this action the family’s monthly budget was
only $40,000. After this decision the case was assigned to Judge Gische.
Divorce case lasted for four years. Custody of the son was illegally awarded
to the wife in gross violation of NYS DR 240 that mandates that biological
parents have priority. Husband was the only biological parent. Judge Gische
after impounding all funds in husband’s possession, placing then in escrow
with the wife’s attorney and leaving husband with no funds, she demanded
support payments or his consent in making payments out of the son’s assets
of $2,500,000 of which defendant was trustee. Her intent was to label son’s
assets as part of the marital estate. She threatened defendant with
incarceration and when defendant refused to consent defendant was
incarcerated for two months. Eventually she demanded that wife’s attorney
proceed by motion in limine to label son’s assets as part of the marital estate.
She instantly granted the motion. In her final decision she awarded
$23,000,000 to the wife and left husband penniless and owing the wife an
additional $8,000,000 plus maintenance and child support. The marital
estate was only $15,000,000 as of the day of the trial. NYS case law is clear,
“after a long marriage its 50-50%”. Judge Gische having prolonged the
litigation for four years, having been instrumental into insuring husband
could not work during the pendency of litigation and having forced
liquidation of all four residences was able to reduce the marital estate to
about $5,000,000 after all taxes, legal expenses, expert fees, commissions
and penalties for premature liquidation of retirement assets were paid. She
even left the son penniless and the wife straggling. There is no other
matrimonial case in the State of New York where the wife was awarded 153%
of a substantial marital estate and the husband owed the wife 53% of the
estate plus maintenance. Eventually case was settled on better terms.
Subsequent research revealed that Judge Gische had received $50,000 in
straw political contributions towards her reelection campaign and that a year

Page 12 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 31 of 41

after the conclusion of this case Judge Gische was ousted from the
Matrimonial. What is remarkable about this case is the fact that the
financials were assigned to a NYS Special Referee Marilyn Dershowitz. She
was sister-in-law of known Harvard criminal law professor and attorney Allan
Dershowitz. Mrs. Dershowitz clearly favored the wife. She admitted in to
evidence all of ex-wife’s voluminous exhibits, denied 90% of my exhibits and
prolonged the trial to 52 days insuring that producing the record on appeal
was not financially feasible. Subsequent events revealed that the
Dershowitz’s used to represent Cuban swindlers and members of the Fanjul
Crime Family such as Alberto Vilar. Around 2010 a rift between the
Dershowitz’s and the Fanjuls developed, the Deshowitz’s refused to continue
to represent Alberto Vilar and the FBI had to murder Mrs. Dershowitz. She
was run over and killed by a US Postal track while riding her bike.

. Papadopoulos vs Gassner 602273-07 NYS Supreme Court, Plaintiff seeking
$167,000 pursuant to contracts from a pretend girlfriend acting in concert
with the FBI/Fanjul. Case was again assigned to Judge Braun former public
defender. Case was dismissed due to appearance default as the subway
Plaintiff was riding was stopped by the Police for 45 minutes and the judge
refused to entertain motion to vacate default judgment.

. Papadopoulos vs. Kaminska 08-104493 NYS Supreme Court. Plaintiff was
seeking $75,000 pursuant to contracts from a pretend girlfriend while acting
in concert with FBI/Fanjul. Defendant failed to repay loans. Case was assigned
to Judge Scarpulla former federal employee and attorney with FDIC. Judges
that_were formerly federal employees are extremely rare in NYS Courts.
Plaintiff after realizing that Judge Scarpulla was assigned a case where the
Federal Government and the FBI had an interest abandoned the case. One
case that Judge Scarpulla was assigned was Reisner v. Catone (929 NYS .2d
403) where a psychiatrist sued the office of Professional Discipline,
Department of Education seeking to have a Dr. Leso investigated and
disciplined as he was teaching correction officers in Guantanamo Bay Prison
how to torture detainees obviously in gross violation of his Hippocratic Auth.

. Marks Peneth vs. Papadopoulos 601039-08 NYS Supreme. In this case
accountants compiled bogus bills and sued Papadopoulos. Case was assigned
to Judge Sherwood a native of Jamaica. Judges from the Caribbean are
extremely rare in NYS Civil Courts. Court expedited the case (no discovery
permitted) and during trial refused to allow evidence and testimony that
defendant having a BA in Economics and a MBA in Finance/Statistics

Page 13 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 32 of 41

compiled all the reports for the accountants to put in their letterhead and
sign. Judge Sherwood also did not require Plaintiff to prove the work they
had done and relayed solely on bills compiled by the accountants. Judge
Sherwood has repeatedly been criticized by the 1* Department for making
excessive awards. (all awards were for the benefit of Fanjul businesses.)

. Papadopoulos vs. DCFS (DBA Mercedes Benz) NYS CV077246-08. Civil Court,
Plaintiff sued for $25,000 which was the equity in his car as defendant
improperly took possession of his car. Case was initially assigned to Judge
Engoron_a_member_of the Dominican Republic Bar Association who
summarily dismissed Plaintiff's claims and ordered an inquest on Defendant’s
counter claims. Another Judge, Judge Moulton held an inquest and awarded
Defendant a judgment in the amount of $100,000. $75,000 for attorney fees
plus the car. $75,000 award for attorney’s fees in Civil Court is absurd in a
case where there were was one motion to dismiss, no discovery and only a
two hour inquest.

. Papadopoulos v_ Argo, Tama Davis NYS Civil 07-067932 Case was filed
against a Tama Davis and two brokers for defrauding plaintiff of a $10,000
deposit for a rental apartment. Defendant offered to sublet her apartment,
took plaintiffs $10,000 and fled to the West Coast leaving no keys or access
behind. Plaintiff was ordered by Judge Engoron a member of the Dominican
Republic Bar Association to serve defendant by publication in the NY Times
which cost some $5,000 even though other newspapers charge less than
$1,000. Since Defendant lived in the West Coast there was no possibility
Defendant would see the advertisement and spending $5,000 was a waste.
Defendant obtained 13 bench trial adjournments after the case was marked
“final”. Numerous Judges including Engoron, Bluth, Moulton, Mendez (Judge
Mendez a native of the Dominican Republic actually initially issued a
favorable order expediting the case and then overruled himself upon motion
to renew and reargue) and others tried to coerce Plaintiff’s cooperation in
abandoning the case by perpetually adjourning trial. There is no other case in
NYS where trial has been adjourned at the request of the defendant 13 times
after it was marked final. Eventually the State brought a criminal court judge
from criminal court, Judge Nervo to preside over the trial. Judge Nervo
conducted a mockery of a trial not allowing Plaintiff to testify and not
allowing Plaintiff to examine and cross examine witnesses and absurdly
awarding $50,000 to the Defendant plus the $10,000 she swindled.

Page 14 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 33 of 41

7. Papadopoulos vs. Arwin 74" street et al NYS Civil Court 67931-07. Litigation
pursuant to the Fair Credit Reporting Act. Derogatory information was
improperly entered in Plaintiff's credit report for the purpose of cutting off
credit. Case was assigned to Judge Engoron a member of the Bar of the
Dominican Republic and improperly dismissed. Judge Engoron ignored the
FCRA and erroneously stated that in a claim pursuant to the act a showing of
malicious intent is required. This is not true as the act allows claims for
negligence. Plaintiff was able to settle identical cases for about $5,000 before
any Judge formerly in criminal justice or having an origin form the Caribbean
dismissed them.

8. Eisenberg vs. Papadopoulos NYS Civil CIV11065-09A lawyer compiled bogus
bills and sued Papadopoulos. During trial the court refused to allow
testimony and evidence that Defendant did all the work for the Lawyer to
submit it to the Court in his absence to Europe. Court awarded judgment for
$10,000 to plaintiff for work he never did.

9. Papadopoulos v Mineeva NYC Small Claims CS2594-10 . After three years,
Plaintiff abandoned case concluding there is no chance any Judge in the State
of New York will find in his favor regardless of the merits of the case.
Mineeva, a prostitute and the complainant in the criminal proceedings stole
about $5,000 of property from Plaintiff's apartment. Plaintiff reported it to
the police and police wrote a report but refused to pursue recovery of the
property. Plantiff had pictures of the stolen property. Had this matter gone to
trial any Judge would have believed the prostitute and dismissed the claims.

10.Revcon LLC v Mineeva_ NYC Small Claims CS62252-09 After four years, case
was dismissed while Plaintiff was incarcerated. Judge Moulton refused to
grand motion to reinstate case despite no appearance by defendant. Plaintiff
refilled claims as Papadopoulos v Mineeva SC2650-12 pursuant to contracts
for refusing to pay for services rendered. Plaintiff has a written contract,
evidence that he performed, evidence of non-payment, evidence that there
was an understanding among parties that money was due and evidence of
promises in emails by the Defendant to pay. Plaintiff was able to obtain a
default judgment. Upon motion to vacate default by Defendant Judge D’
Auguste conducted a hearing. For no reason abused and harassed Plaintiff,
concluded that in seeking payment pursuant to a contracts Plaintiff was
harassing Defendant, called Plaintiff names, threaded sanctions, threatened
Plaintiff with criminal contempt, loudly criticized Plaintiff, for no reason
summoned additional court security in the courtroom, and dismissed claims.

Page 15 of 22
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 34 of 41

During the entire tirade Plaintiff remained silent and standing and never had
a chance to say a word. Despite the apparent judicial harassment of the
Plaintiff, motion to renew and reargue was filed and pending. After months
no written decision was ever rendered.

11.People v Papadopoulos. Southampton Justice Court, 10090308. Criminal
Proceedings. Upon allegations by Mineeva, the prostitute the FBI/Fanjuls
retained from the NYC Fanjul prostitution ring, Defendant was arrested for
Harassment in the 2nd degree a violation according to NYS Penal Code.
Violations are customarily punishable with a $30 fine and routinely dismissed
leaving no criminal record. The Honorable Judge Kooperstein ordered a
psychiatric examination. In the entire criminal history of the State of New
York no court has ever ordered a psychiatric examination where the charge
was a violation. Defendant is not even a resident of Southampton and
Southampton tax payers were paying for the examination and possible
involuntary confinement.

12.People v. Papadopoulos NYC Criminal Court proceedings 10-068924. Upon
allegations of Mineeva for verbal incidents, that took place a year earlier,
claiming that Defendant called her a prostitute and told her she was working
for the FBI, which caused her fear and alarm for her health and safety,
Defendant was arrested for Aggravated Harassment in the 2nd degree
section 1 a non-violent misdemeanor. Case was assigned to Judge Amaker a
native of Puerto Rico. Judges from the Caribean are extremely rare in NYS
Criminal Courts. The attorney assigned to him by Legal Aid was also a Ms.
Chevalier native of Haiti. Judge Amaker ignored several motions by
defendant to dismiss. She ignored motion to dismiss claiming violation of due
process and speedy trial constitutional rights. She ignored NYS CPL 30.30
readiness by prosecutor, CPL 530 rights to bail when the highest charge is
misdemeanor, and failed to complete CPL 730 stopping at 730.30 ordering
one examination and conducting one hearing while two examinations and
two hearings were required. In sum Defendant was entitled to dismissal
based on CPL 30.30, entitled to bail based on 530 and two evaluations and
two hearings based on 730. A Lawyer appointed by the State failed to
represent him property and committed malpractice. Among others failed to
elevate case to Supreme Court where defendant would have been eligible for
a grand jury and could easily prove to a jury he was innocent of the charges.
Failed to attend Psychiatric examinations. Having knowledge of the existence
of examinations attesting to defendant’s sanity failed to introduce them as

Page 16 of 22
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 35 of 41

evidence. During a hearing he even failed to object once to the testimony
presented as State Psychiatrists who absurdly concluded that if “you believe
that the FBI will cooperate with gangsters you are delusional” ignoring the
findings in US v John Connolly, US v Salemme and related cases. Lawyer even
failed to cross examine Psychiatrists as to their conclusions. Eventually Judge
Amaker incarcerated defendant for three months at Rikers Island and
detained him for three months at Manhattan Psychiatric Center. No first
time offender, accused of a non-violent misdemeanor, with no determination
of dangerousness has ever spent time in prison and in a mental institution in
the State of New York.

13.In The Matter of Gregory Papadopoulos. 531047-11 NYS Supreme Court.
This case arose while Papadopoulos was detained at Manhattan Psychiatric
center. First he was illegally detained without any determination of
dangerousness as required. There were three hearings regarding his release
and regarding forced administration of drugs. In all three hearings the State
trucked in every single judge that sits in the Appellate Term obviously to
prejudice any appeal efforts. The State failed to honor an OSC pursuant to
Mental Hygiene Law 9.35 demanding a prompt jury trial regarding his
release. Upon his release Papadopoulos made an IFP OSC to seal psychiatric
records at MPC pursuant to Mental Hygiene Law 33.14. This application
should have gone to the “Part Term” Judge, however was diverted to Judge
Scarpulla, a former federal employee and denied. Motion to renew and
reargue was also denied. Appeal currently pending at the 1° Department and
obviously has been trashed.

14.Papadopoulos v City of New York 10-CV-066177 This case is against the City
of New York for false arrest and injuries suffered during the arrest. Two
NYPD detectives from a far away precinct broke into Plaintiff's apartment
while he was asleep, without a warrant at 12:30 am, used exercise force and
violently broke Plaintiff’s ribcage. They arrested him and brought him into a
precinct. They refused to investigate by asking any questions and advised him
it “had something to do with his girlfriend”. They detained him for 43 hours in
the precinct. While in police custody they took him to a hospital where he
was diagnosed as having been assaulted and had a broken ribcage. They
waited until 6:00 pm in the eve of Yom Kippur to bring him to court. They
knew that in the eve of Yom Kippur the only Part open was Part D where
Judge Amaker (Puerto Rican) was presiding (all other parts were Jewish
Judges and were closed). While in Court Plaintiff found that he was being

Page 17 of 22
\
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 36 of 41

charged with some verbal incidents that had taken place a year ago. (What
took them so long?). Upon release they kept Plaintiff’s cell phone that had
pictures of Mineeva and could have been used in his defense. They also kept
his keys and returned to his apartment for the purpose of destroying
evidence that could have been used in his defense. Plaintiff has Hospital
records attesting to the rib fracture labeling it as an assault and numerous
emails, dated pictures, dated computer files and cancelled checks for sex
attesting to the fact that Mineeva lied to the police. After four years the State
eventually held a trial with a former prosecutor as judge presiding. All
available jurors had connections to law enforcement so naturally no damages
were awarded.

15. 30th Road Realty v. Papadopoulos 15-58958 Queens county Landlord-
Tennants Court. In 2014 | was anticipating 2 hip replacement surgeries so |
decided to move to an inexpensive apartment in Astoria Queens. After
moving in | found out it was an illegal sublet of a rent stabilized apartment.
The prime leasor was paying $1100 to the owner per month and subletting
the apartment for $1500 thus making $400 per month. Immediately the
owner commenced proceedings seeking my eviction. However leasor's
actions were ilegal and pursuant to NYS's Illusiory Tennancy laws | was entitle
to a lease at the reduced rate. So since the matter was so clear | filed a
motion for summary judgment. The FBI/Fanjuls fearful that | might prevail
imported from the Bronx a Puerto Rican judge Jose Rodriguez that the Fanjuls
could bribe offshore. Judge Rodriguez denied my motion and after trial | was
evicted. It appears that at some point in time a rift developed between
Rodriguez and the Fanjuls so on May 15, 2018 they murdered him with a
heart arresting drug.

16.There are an additional 10+ NYS less substantive cases filed against
individuals and entities who acted in concert with the FBI/Fanjuls, however
Papadopoulos never prevailed in a motion or in his claims.

Prior to 2000, Plaintiff with no knowledge of the Law had 100% successful prose
litigation and collection record, prevailing against the City of New York in NYC
Small Claims for damaging his car while towing it away, a NYC camera store in
NYC Small Claims, a building contractor for failing to complete his contract and
$52,000 against Merrill Lynch. He also had a good record with lawyers prevailing
against a substantive adverse possession claim in Florida. Subsequent to 2000
Plaintiff never prevailed in a case or even in a motion.

Page 18 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 37 of 41

PROOF OF THE EXISTANCE OF A CONSPIRACY AND COOPERATION BETWWEN
THE FBI AND THE FANJUL BROTHERS.

Following is a list of cases and judicial assignments and computation of
probability for each assignment by court and computation of a cumulative
probability for all courts:

Southern District of Florida (2001-2005) Case against the FBI was filed in SDF
and case was assigned to Judge Dimitruleas. Between WPB and Fort Lauderdale
divisions there were 6 judges at the time. Judge Dimitruleas was the only judge
with a background in criminal justice. Accordingly the probability of this case
being assigned to Judge Dimitruleas was 0.167

Bankruptcy case was assigned to judge Hyman. Between WPB and Fort
Lauderdale divisions there were 4 judges. Judge Hyman was the only judge with
a background with the US Attorney’s Office. The rest of the judges had a general
bankruptcy background. The probability of this case being assigned to Judge
Hyman was 0.25

NYS Civil Court(2007-2012) There were 6 cases in NYS Civil Court. 4 were
assigned to Judge Engoron the only native of the Dominican Republic, 1 to Judge
Nervo the only judge that was formerly a criminal court judge, and 1 to Judge
Bluth. There were 16 judges in the court mostly Americans with a background in
civil litigation. Judge Engoron was the only Judge from the Dominican Republic
and Judge Nervo, a criminal court judge appears to have been brought in just for
the occasion. The cumulative probability of these assignments can be calculated
as follows: 1/16 to the 5" power or 0.000001

NYS Supreme Court(2001-2013) There were 5 cases in this court. The court has
about 40 Judges mostly Jewish American with a background in civil litigation. 2
Cases were assigned to Judge Braun, the only Judge that was formerly a public
defender. 1 was assigned to Judge Sherwood, the only judge from the Caribbean
(Jamaica). In the absence of other desirable judges 2 cases were assigned to
Judge Scarpulla a long time federal employee and attorney for the FDIC. The
cumulative probability of these selections can be computed as follows. 3/40 to
the 5" power or 0.000002

Page 19 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 38 of 41

NYC Criminal (Manhattan)(2010-2011) The only criminal case was assigned to
Judge Amaker a native of Puerto Rico. The lawyer assigned to him was also a
native of Haiti. There are 10 parts in the Court and Judges are mostly American
Jewish with a few African Americans. The probability of getting the only native of
the Caribbean (Puerto Rico) is 0.1

EDNY(2012-2013) All 3 cases were assigned to Judge Irizarry a native of Puerto
Rico and former NYS prosecutor and Criminal Court Judge. There are 18 active
Judges in the EDNY. 11 have a civil background and 7 have a background with
the US Attorney’s Office or similar state office. So the overwhelming majority of
judges have a background in civil litigation. Also Judge Irizarry is the only native
of Puerto Rico or nearby islands. The probability of all three cases be assigned to
Judge Irizarry is 1/18 or 0.0556. (Plaintiff was told that local court rules mandate
that all prose cases by a litigant be assigned to the same judge for life. This
statement could not be verified by reading courthouse rules)

SDNY(2007-2013)The events in the SDNY are more difficult to quantify. There are
27 active judges in the SDNY. 18 had a civil background and 9 were formerly with
the US Attorney’s Office. So the overwhelming majority of judges have a
background in civil litigation. There was one, Judge Morrero native of Puerto
Rico, but after striking down portions of the Patriot Act he was deemed
undesirable. Chief Judge was Judge Kimba Wood an expert in Antitrust Laws and
RICO obviously was deemed undesirable. Judge Wood’s tenor as Chief Judge
should have lasted until early 2013 but she was prematurely removed as Chief in
early 2009 and replaced by Judge Preska. Plaintiff was indirectly informed
through his son that he “will never be able to bring another civil rights action
against the FBI and the Fanjuls again”. Obviously replacing Judge Wood with
Judge Preska was intended to achieve this goal.

There were total of 10 cases in the SDNY.

5 cases were arbitrarily assigned to Judge Preska as Chief Judge. There are no
Local Court Rules mandating that IFP actions are automatically assigned to the
Chief Judge. Such a probability is 1/27 to the 5" power or 0.0000001

1 case was assigned to Judge Cote a former head of the US Attorney for the SD
Criminal Division and the probability of such an assignment is 9/27 or 0.333

2 cases were assigned to Judge Berman a rather impartial judge. At the time
however, the FBI was assigning high profile FBI framing and entrapment cases to
Judge Berman such as the Afia Siddiqui case. The more substantive case against

Page 20 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 39 of 41

the FBI/Fanjuls was really dismissed by Magistrate Judge Ellis, and dismissal was
affirmed at the 2™ Circuit by Judge Cabranes the only native of Puerto Rico in
the Court.

1 case was assigned to Judge Daniels former federal prosecutor. This probability
is 0.333

Last, 1 case seeking Disability payments from SSA, was assigned to Judge Sweet,
openly the most pro-civil rights and liberal Judge in the Court. It was in the FBI’s
best interest while seeking disability payments to document mental health
issues and cover up their corruption.

2nd _ Circuit (2010) There are about 15 active judges in the court. The only
substantive case was assigned to Judge Cabranes the only native of Puerto Rico
to write the opinion. The probability of such an assignment is 1/15 or 0.0667

Summary and computation of cumulative probability

Following are the probabilities for getting a Judge formerly in criminal justice or
a native from the Dominican Republic, Puerto Rico or Jamaica for each court.
SDF: 0.0418; NYS Civil Court: 0.000001; NYS Supreme Court: 0.000002;
NYC Local Criminal Court: 0.1; SDNY: 0.00000001; EDNY: 0.0556; 2™ Circuit
Court of Appeals: 0.0667

To calculate the cumulative probability of these assignments being random in all
courts one multiplies all these probabilities and the result is
0.000000000000000000000000031 which is a number so small that it is
incomprehensible. The inverse of this number is perhaps more comprehensible.
The probability of all these judicial assignments being random is 1 in 3.22
octillions.

Clearly the FBI by hacking in my computer/word processor had advance
knowledge of impending filings, and rushed to the court selecting a judge before

| appeared in court and naively submitted a complaint and paid the fees.

Accordingly, this pattern of judicial assignments clearly supports the allegations
that FBI Director Mueller and the Fanjul Brothers are indeed partners.

Statistical proof is admissible and is extensively used, and in particular in
employment discrimination cases.

Page 21 of 22
Case 1:19-cv-11331 Document1 Filed 06/14/19 Page 40 of 41

Last, | am certainly qualified to calculate basic probabilities usually taught at the
high school level. | have 2 advanced degrees from Columbia University in
Economics, Econometrics, Finance, Statistics and Probability Theory with honors.
| also have partial work towards a PhD in the same subjects at New York
University. | have also worked as a substitute teacher in statistics at the
undergraduate level.

Conclusion: The above record clearly proves that starting with 2000 judicial
assignments in my cases have not been random, and indeed Judges have been
selected based on two criteria: first a background in criminal justice or similar
conservative type of ideology believed to be submissive to the FBI, or an origin
or affiliation with the Caribbean and easily enticed by the Fanjul family through
bribery offshore. The Fanjuls have an established truck record of bribery (they
were fined $400 million by the SEC in 1996 for bribing public officials in
exchange of municipal bond underwritings).

This record of litigation and judicial assignments clearly proves the cooperation
between the FBI and the Fanjuls (Alfonso and Pepe Fanjul). No other high profile
resident in Palm Beach has anything to do with the Dominican Republic and the
Caribbean. The conclusion therefore is plain and simple: FBI Director Mueller as
well as former Director Freeh and the Fanjul Brothers are and were partners.

| wish to point out that to prove conspiracy, due to its secretive nature,
circumstantial evidence is sufficient and direct proof is not required. Hopkins v.
Andaya 958 F .2d 881 888; Santos v. Gates 287 F.3d 846; Haley v. Dormire 845
F.2d 1488 1490; White v. Walsh 649 F.2d 560 561; Sparkman v. McFarlin 606
F.2d 261 268; US v. Williams 714 F.2d 777; American Tobacco v. US, 328 U.S. 781
790 66: and the most quoted Glasser v. US, 315 U.S. 60 80 62.

March 30, 2019
Gregory Papadopoulos

Page 22 of 22
Case 1:19-cv-11331 Document 1 Filed 06/14/19 Page 41 of 41

EXHIBIT 3_- OFFER FROM THE FBI THROUGH MY SISTER IN GREECE
TO SETTLE FOR ABOUT $90,000

Eleni Tsahageas Sep 16 (10
days ago)

to me

Greek

English

View original message
Always translate: Greek

Dear Gregory, Agis sent $1,000 on 14 September and hopefully they have already arrived. These are the last
that we can send you, which | borrowed it from Nitsa. | don't believe you are asking to leave our house which
we gained by a struggle with life! On Friday 14 September was of Stavrou and begged the priests. They told as
to contact the Greek Church in New York. Can you tell them that you lived in Florida - so you did not go to
church in New York and that you lost all your money, and now live in the Shelter!

Uncle Fred Colin, who lived in West Palm Beach donated to the Greek Church there, called Saint Catherine,
from the name of his mother and our grandmother and donated much money to the church.

We believe everyone here agree that the solution we offer you to come and live in Greece is the best. You will
have free one of Kifissias furnished apartments, healthy food and some pocket money. Alex, your son may visit
2-3 times a year. We can give you money for airfare. For your trip to Greece. Kisses Helen

Gregory Palos <gppalos@gmail.com> Sep 16 (10
days ago)

to Eleni

As of today there is no credit in my account. Maybe its lost.

Gregory Palos <gppalos@gmail.com> Sep 16 (10
days ago)

to Eleni

Sounds like the FBI wants to settle for $90,000.

Its so low; it is not even worth countering.

| live where ever | want. Alex lives with me. Any cash offer must have at least 8 zeros at the end.

Tell the F8! "Handlers" the Fanjuls have to pay. Just frame them until they pay, or steal their money like they
stole mine.

The FBI-Fanjul deal is over anyway. Last time they made much money was 2008. The only issue is how much
money | get, and who goes to jail for the rest of their life.
